            Case 1:18-cv-01551-ESH Document 59 Filed 12/10/18 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.,

                  Plaintiffs,

                           v.

  UNITED STATES DEPARTMENT OF THE                      Civil Action No. 18-1551 (ESH)
  ARMY and MARK ESPER, in his official
  Capacity as Secretary, U.S. Department of the
  Army,

                 Defendants.



                                DEFENDANTS’ STATUS REPORT


       In accordance with the Court’s August 13, 2018 Order, Defendants respectfully submit

the following bi-weekly status report.

       1. The Court ordered Defendants to file bi-weekly status reports with any updates

regarding the Army’s policy with respect to administrative separation procedures applicable to

DEP and DTP members, as well as any intention to discharge any DEP or DTP member in

accordance with this policy. ECF No. 23.

       2.    On October 31, 2018, in accordance with the Court’s October 17, 2018 Order,

Defendants filed a copy of the Army’s policy relating to administrative separation procedures

applicable to members of the DEP and DTP who receive an unfavorable MSSD.

       3.    As of the date of this report, no administrative separations have been initiated in

accordance with the policy. Former members of the DEP and the DTP who were separated

before 20 July 2018 on the basis of an Unfavorable MSSD resulting from a documented
         Case 1:18-cv-01551-ESH Document 59 Filed 12/10/18 Page 2 of 2



Counterintelligence concern are being offered reinstatement in the DEP/DTP for purposes of

receiving the administrative due process described in the October 26, 2018 memorandum.

       4. The Army intends to initiate separations of soldiers who receive an unfavorable

MSSD after they have been provided notice and an opportunity to submit matters which may

refute, correct, explain, extenuate, mitigate or update the unfavorable information. ECF 50-1 at

2.

Dated: December 10, 2018                     Respectfully submitted,

                                             JESSIE K. LIU, D.C. Bar # 472845
                                             United States Attorney

                                             DANIEL F. VAN HORN, D.C. Bar # 924092
                                             Chief, Civil Division

                                        BY: /s/ Jeremy A. Haugh
                                            JEREMY A. HAUGH
                                            Special Assistant United States Attorney
                                            jeremy.haugh@usdoj.gov

                                             ROBERTO C. MARTENS, JR.
                                             Special Assistant United States Attorney
                                             roberto.martens@usdoj.gov

                                             United States Attorney’s Office
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-2574 (phone)

                                             Attorneys for Defendants




                                                2
